Citation Nr: 1533507	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  14-41 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran served on active duty from June 1965 to May 1970.  He had Reserve service from May 1970 to May 1971, and from October 1972 to November 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2012, the Veteran revoked the power of attorney of record in favor of Disabled American Veterans.  

The Veteran testified before the undersigned in June 2015.  A transcript of the hearing is in the Veteran's file.  


FINDING OF FACT

The Veteran had active service in Vietnam during the Vietnam era and has been diagnosed with multiple myeloma.  


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for multiple myeloma as a result of exposure to Agent Orange during service in Vietnam.  Private treatment records in October 2010 show a diagnosis of multiple myeloma, and in March 2014, the Veteran's doctor noted it was terminal.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, multiple myeloma shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  

The Veteran testified to having flown various missions from the McChord Air Force Base, Takoma, Washington, in to Vietnam on C-141s via Clark Air Force Base in the Philippines for the purpose of loading and unloading supplies and/or troops.  He stated he was an "active reservist" with the 313th Military Airlift Squadron (MAS).   

Service records reflect the Veteran's military occupational specialty (MOS) during Reserve service was Loadmaster.  In addition, a September 1973 enlistment contract reflects he was a member of the Ready Reserve assigned to the 446 Military Airlift Wing at McChord Air Force Base.  Associated with the service treatment records is a May 1974 service Physical Profile Serial Report reflecting he was qualified for "WORLD WIDE DUTY/FLYING CLASS III."  

The Board notes that although the September 2014 statement of the case notes that neither the Veteran's presence in Vietnam nor a period of active service between January 1, 1972 and April 30, 1975 was established, the September 2013 VA Formal Finding notes as follows:

According to JSRRC and the veteran's personnel records, documents do show that the 313th MAS or personnel assigned to the 313th MAS were involved in airlift missions including the airlift of Vietnam refugees from Saigon in April 1975.  [The Veteran's] personnel records do show he received the Humanitarian Service Medal for Operation New Life/New Arrival.  Therefore, Vietnam service is conceded.

The Board notes that on December 10, 1973, the Veteran was awarded a Vietnam Service Medal and Bronze Star for participation in aerial flight missions in and over the Republic of Vietnam (See August 1974 copy of service department record ("AFFIDAVIT")).  Additionally, a January 2011 Department of the Air Force Memorandum reflects the Veteran's decorations and awards include a Republic of Vietnam Campaign Medal, a Republic of Vietnam Gallantry Cross w/Device, a Combat Readiness Medal with One Silver Oak Leaf Cluster, and the Humanitarian Service Medal.  

Consistent with the Veteran's testimony are statements from fellow service members stationed alongside the Veteran at McChord Air Force Base to the effect that common missions during the relevant time period involved flying in and around the Pacific for 15 to 20 days, and shuttling troops and equipment to and from Clark Air Base in the Philippines, and from there to Air Bases in Tan Son Nhut and Cam Ranh Bay in Vietnam.  In September 2013, the Veteran's former spouse corroborated that while she was married to the Veteran, she had contemporaneous knowledge of the Veteran having flown missions from McChord Air Force Base to the Philippines and from there to Vietnam for airlift missions.

Lending further credibility to the Veteran's assertions is an Air Reserve Forces Retirement Credit Summary reflects 220 active duty points for the period from October 5, 1972 to October 4, 1973, and 74 active duty points for the period from October 5, 1973 to October 4, 1974.  In addition, a March 1974 service treatment record reflecting a request for treatment of an insect bite received in the Philippines in January 1974, notes "no grounding," and "return during active duty for non emergency [treatment]."  

The Board notes that the February 1980 Special Order of the Department of the Air Force shows that the Veteran was individually awarded the Humanitarian Service Medal for Operation New Life/New Arrival, for the period from April 1, 1975, to November 1, 1975.  The Board notes that to be eligible for that Humanitarian Service Medal, the service member must have been on active duty at the time of direct participation in a Department of Defense approved humanitarian act or operation and must have directly participated in the humanitarian act or operation within the designated geographical area of operation and within specified time limits.  See Executive Order 11965 (Jan. 19, 1977), 42 Fed Reg. 4329 (Jan. 24, 1977) (amended by EO 13286 (Feb. 28, 2003)).  

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran had active service in Vietnam during the Vietnam era.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54 ).  


Accordingly, exposure to Agent Orange is presumed during active military service.

In addition, the Veteran has been diagnosed with multiple myeloma which manifested to a degree of disability more than 10 percent.  As such, service connection is warranted for multiple myeloma.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for multiple myeloma is granted.  






____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


